 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the total sales.Generally, all of the trucks are owned by theEmployer, who pays for the gasoline, oil, and other upkeep.The driver-salesmen are given a free hand in the manner in whichthey service their territory and may set a route which is most con-venient to themselves.At present, oral agreements establish themanner of payment and other incidents of the relationship betweenthe driver-salesmen and the Employer.The helpers are hired directly by the driver-salesmen and may bedischarged by the latter without recourse to the Employer.Thedriver-salesmen pay their helpers' wages and provide for their work-ing conditions.The Employer makes no payments to the workmen'scompensation fund on behalf of the driver-salesmen or the helpers.There is no income tax payroll deduction system in Puerto Rico.The work of the helpers is sharply differentiated from that of thedriver-salesmen or the other employees of the Employer. The helpersare hired solely to load and unload cases of cola from the trucks. InPuerto Rico this type of physical work is not performed by the driver-salesmen.The helpers do not assist the driver-salesmen either indriving the trucks or selling cola to customers of the Employer.From the foregoing it appears that there is a virtual, if not absolute,employer-employee relationship between the driver-salesmen and theirhelpers.In any event, it is clear that the interests and working con-ditions of these two groups are so dissimilar that a unit includingboth groups would not be appropriate for purposes of collective bar-gaining.4Accordingly, we shall dismiss the petition.ORDERITISHEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.MEMBERSREYNOLDS and STYLES took no part in the considerationof the above Decision and Order.'We therefore find it unnecessary to determine whether the driver-salesmen areindependentcontractors or employees of the Employer.DAVIS & FURBER MACHINE COMPANYandAMERICAN FEDERATION OFLABOR, PETITIONER.CaseNo. 1-RC-1841.February 01, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Leo J. Halloran, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.93 NLRB No. 58. DAVIS & FURBER MACHINE COMPANY373Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its power in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.:'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to sever eight card clothing machine operators,or "card setters," and one apprentice, from an existing production andmaintenance unit now represented by the Intervenor.2The Inter-venor contends that the proposed unit is inappropriate because cardsetters are not craftsmen, and because their functions are closelyintegrated with those of other production employees.The Employeris neutral.The Employer produces and sells textile machinery at its plantin North Andover, Massachusetts.With 860 employees occupying31 different buildings, it fabricates many kinds of heavy, very com-plicated machines, processing metals from ingot to finished product.There are about 600 employees in the established production andmaintenance unit.Of these, 50 work in the card clothing department,where the 9 employees sought by the Petitioner are located.The card clothing department is devoted to production of certainflexible wire brushes made of leather, cloth, or rubber, and wire staples.These brushes, called card clothing, are wrapped around rollers incarding machines made and sold by the Employer.Over half of thecard clothing produced in this department is used either on new ma-chinery or sold for replacement of used parts on machines previouslysold.It seems, although the record is not clear on this point, that theremainder is sold for like use on comparable textile machines.The card setters-9 in number-operate the machines which insertwire brushes or staples in the foundations of the card clothing.Eachcard setter operates as many as 13 machines.3They adjust their ma-chines to handle different kinds of wire and foundation materials andto set the wire staples for the various styles of Bard clothing manu-factured.Each machine is automatic, and once started, requires'United Steelworkers of America, CIO, herein called the Intervenor, asserts that itscontract with the Employer bars this proceeding.As the contract was executed onOctober 31, 1950, after the petition was filed, it cannot serve as a bar.2The only other unit in the plant mentioned in the record embraces the foundryworkers, represented by The International Molders and Foundry Workers Union, AFL.2 Card clothing is often produced in 300-foot strips. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDlittle attention from its operator.In addition to the operation ofcard clothing machinery, the card setters make some dies and othertools for their machines.The record does not show how much of theirtime is spent in such activities.A toolmaker, a former card setter,located in the same department but not included in the proposed unit,also makes dies and parts for the machines.In the same department, also engaged in producing the card cloth-ing, are about 40 additional employees, including several categoriesof production workmen.The trimmers cut selvage edges from thefoundation strips after the clothing is removed from the machines.Other employees, including the inspectors, then inspect the card cloth-ing, replace missing staples by hand, straighten out bent staples, andsee that the clothing otherwise meets requirements.After trimmingand inspection, the grinders finish the card clothing by sharpening thesquare cut ends of the staples.°The Petitioner's request for severance of the card setters is basedon their high degree of skill and the fact that for many years theyhave retained membership in an organization called Card ClothingMachine Operators Union .4 It cannot be denied that these employeespossess and exercise a high and specialized skill.They work on themachines for 3 years, a period during which they are called "ap-I)rentices," before the Employer recognizes them as accomplishedoperators of the card clothing machines.There is no evidence, how-,ever, that the work they do pertains to any recognized craft, or thattheir training follows any formal program with a prescribed courseof study leading through an orderly progression to journeymen status.What skill they have acquired, therefore, is no more than a productiontalent, greater, no doubt, than that of the other workmen in theirdepartment, but not different in kind.Indeed, it appears that amongthe very workmen who prepare the leather immediately before itreaches the card clothing department, are other production workersmore highly trained than the card setters.One of these leatherworkers testified that after 17 years he had not reached the final stageof learning for his particular operation. In reality, therefore, thecard setters are only production specialists, and not craftsmen suchas are ordinarily entitled to separate representation following sever-ance from an existing production unit.5Nor is the Petitioner's claim of craft status for these employeesstrengthened by their past membership in the Card Clothing MachineOperators Union.Despite the 60-year history of that organization,the Petitioner failed to show that it had ever represented a unit com-4On August 11, 1950,before the petition herein was filed,this union became FederalLabor Union 24738,affiliated with American Federation of Labor.5Ford Motor Company(Maywood Plant),78 NLRB 887. ARENA-NORTON, INC., ET AL.375posedof card setters, and its last president admitted at the hearingthat it had never achieved a written contract with any card clothingmanufacturer.As the card setters are not craftsmen but production employees,and as they work in the same department, under common supervision,and together with other production employees, no persuasive reasonappears for severing them from the existing production and main-tenance unit.Accordingly, we find that the unit requested by thePetitioner is inappropriate for collective bargaining purposes.Having found that the unit is inappropriate, we shall dismiss thepetition.OrderITIS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.ARENA-NORTON,INC., ET AL.1andUNITED FRESHFRUITAND VEGETABLEWORKERS,L. I. U. 78, CIO1PETITIONER.CasesNos.21-RC-1428- through 1438, and 21-RC-1440 through 1472.February 21, 1951Decision,Direction of Elections,and OrderUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated 2 hearing was held beforeBen Grodsky, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.'1Involved in this proceeding are the Employers listed in Appendices A and BAs itappears from the record thatDunlap Farms Company, Inc.(21-RC-1446),MitchellPacking Co(21-RC-1449),andValley Produce Distributors(21-RC-1465) are no longerin business,the petitions in these cases will be dismissedThe petition inJohn JacobsFarms(21-RC-1452)will also be dismissed for the reasons set forth in paragraph3, infraIn Case No21-RC-1435, the named employer,Burrell Collins,was a partnership butboth partners are now deceased.The estates of the partners have continued the operationof the business.At the time of the hearing,a corporation was being organized by thepartnership accountant,who was present at the hearing, and a brother of one of thedeceased partnersWhen this corporation comes into existence,it intends to continuethe operation of the partnership business.Although the partnership name is used in thisdecision,the packing shed employees of any legal successor or assignee of the partnershipare eligible to vote in the election hereinafter directed.SeeAllenW.Fleming, Inc,91NLRB 6122The captioned cases were consolidated for hearing by order of the Regional Directordated October 2, 1950I In Case No. 21-RC-1461,the Employer named in the petition is "Stanley Fruit Com-pany."It appeared at the hearing that this company is merely a sales organization, andthat the packing shed and farming operations are conducted by the partnership of Stanleyand McDanielsThe partnership was represented at the hearing and was afforded adequateopportunity to present evidence.The hearing officer properly granted the Petitioner'smotion to amend the name of the Employer in this case.The motion of the Employers to dismiss this proceeding on the ground that the employeesinvolved are"agricultural laborers"within the meaning of the Act is denied, except inCase No. 21-RC-1452, for reasons given in paragraph 3.93 NLRB No. 56.